DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 9-11, 13-16, 17-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arcos-Garcίa et al (Expert Systems With Applications 89 (2017) 286-295) in view of Chen et al (ACM GIS’09,pp. 488-491), and further in view of Ditty (U.S PG-PUB NO. 20190258251 A1 ).
-Regarding claim 1, Arcos-Garcίa discloses a computer-implemented method, comprising (Abstract; Figs. 1-9, 
    PNG
    media_image1.png
    562
    1234
    media_image1.png
    Greyscale
): receiving a point cloud representing a region (Figs.1, 3; Abstract, “traffics signs based on their retro-reflective material”; Page 292, section 4.2, “using the urban and road area”), the point cloud captured by a LIDAR sensor mounted on a vehicle (Fig. 1; Page 287, section 3, 1st paragraph); identifying a cluster of points in the point cloud having a higher intensity than points outside the cluster of points (Figs. 2-3; Page 289, 1st Col., 1st paragraph); determining a bounding box around the cluster of points (Fig. 3; Page 289, 1st Col., 4th paragraph; ); identifying a traffic sign within the bounding box (Figs. 1-3; Page 292, section 4.2); projecting the bounding box to coordinates of an image of the region captured by a camera (Figs 1-3; Page 289, 2nd Col., 3rd – 4th paragraph); employing a deep learning model  (Fig. 2, 7; Page 290, section 3.3.3, “DNN”; Tables 2-3) to classify a traffic sign type of the traffic sign in a portion of the image within the projected bounding box (Page 291, 2nd Col, 4th paragraph, “each the traffic sign categories to be classified”; Fig. 4). 
Arcos-Garcίa does teach “The detection process outputs a subset of                         
                            C
                            ,
                             
                            
                                
                                    C
                                
                                
                                    t
                                    s
                                
                            
                            ⊂
                            C
                        
                     which contain traffic sign panels (Page 289, 1st Col., 4th paragraph)”, and “Once every point of a traffic sign panel is projected into an image, the bounding box of the pixel coordinates is retrieved (Page 289, 2nd Col., 3rd – 4th paragraph)” (Fig. 3(b)). Arcos-Garcίa does not proved the detailed bounding box determination procedures around cluster of points.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining a bounding box around the cluster of points (Chen: Page 489, section 3, 1st – 4th paragraphs, “a cluster of points with high intensity … compute the convex hull … a minimum rectangle is fit to the convex hull … point clouds are registered with the captured images, the bounding boxes of the detected, retro-reflective surfaces are used to crop the registered images”;

    PNG
    media_image2.png
    522
    469
    media_image2.png
    Greyscale
)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
Arcos-Garcίa in view of Chen is silent to teach  in view is silent to teach storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region.
However, Ditty is an analogous art pertinent to the problem to be solved in this application and further discloses a method to train a neural network to recognize traffic signs (Ditty: FIGS. 3, 12; [0230]) based on very large amount of data from cameras, RADARs, LIDARs, and HD-Maps (Ditty: Abstract; FIGS. 1-68). Ditty further discloses storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region (Ditty: [0168]; [0173]; [0259]; FIG. 6, 12-13; 41-42, 48).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen with the teaching of Ditty by using a similar system structure in order to implement a feasible system for traffic sign detection and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region in order to generate an accurate HD map for autonomous vehicles.
-Regarding claim 9, Arcos-Garcίa discloses operations comprising (Abstract; Figs. 1-2; Figs. 3-9): receiving a point cloud representing a region (Figs.1, 3; Abstract, “traffics signs based on their retro-reflective material”; Page 292, section 4.2, “using the urban and road area”), the point cloud captured by a LIDAR sensor mounted on a vehicle (Fig. 1; Page 287, section 3, 1st paragraph); identifying a cluster of points in the point cloud having a higher intensity than points outside the cluster of points (Figs. 2-3; Page 289, 1st Col., 1st paragraph); determining a bounding box around the cluster of points (Fig. 3; Page 289, 1st Col., 4th paragraph; ); identifying a traffic sign within the bounding box (Figs. 1-3; Page 292, section 4.2); projecting the bounding box to coordinates of an image of the region captured by a camera (Figs 1-3; Page 289, 2nd Col., 3rd – 4th paragraph); employing a deep learning model  (Fig. 2, 7; Page 290, section 3.3.3, “DNN”; Tables 2-3) to classify a traffic sign type of the traffic sign in a portion of the image within the projected bounding box (Page 291, 2nd Col, 4th paragraph, “each the traffic sign categories to be classified”; Fig. 4).
Arcos-Garcίa does teach “The detection process outputs a subset of                         
                            C
                            ,
                             
                            
                                
                                    C
                                
                                
                                    t
                                    s
                                
                            
                            ⊂
                            C
                        
                     which contain traffic sign panels (Page 289, 1st Col., 4th paragraph)”, and “Once every point of a traffic sign panel is projected into an image, the bounding box of the pixel coordinates is retrieved (Page 289, 2nd Col., 3rd – 4th paragraph)” (Fig. 3(b)). Arcos-Garcίa does not proved the detailed bounding box determination procedures around cluster of points.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining a bounding box around the cluster of points (Chen: Page 489, section 3, 1st – 4th paragraphs, “a cluster of points with high intensity … compute the convex hull … a minimum rectangle is fit to the convex hull … point clouds are registered with the captured images, the bounding boxes of the detected, retro-reflective surfaces are used to crop the registered images”; Fig. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
Arcos-Garcίa in view of Chen is silent to teach  in view is silent to teach one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform above operations, and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region.
However, Ditty is an analogous art pertinent to the problem to be solved in this application and further discloses a method to train a neural network to recognize traffic signs (Ditty: FIGS. 3, 12; [0230]) based on very large amount of data from cameras, RADARs, LIDARs, and HD-Maps (Ditty: Abstract; FIGS. 1-68). Ditty further discloses one or more non-transitory computer-readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform above operations (Ditty: FIGS. 20, 42; [0295]; [0512]), and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region (Ditty: [0168]; [0173]; [0259]; FIG. 6, 12-13; 41-42, 48).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen with the teaching of Ditty by using a similar system structure in order to implement a feasible system for traffic sign detection and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region in order to generate an accurate HD map for autonomous vehicles.
-Regarding claim 17, Arcos-Garcίa discloses a system to perform operations, the operations comprising (Abstract; Figs. 1-2; Figs. 3-9): receiving a point cloud representing a region (Figs.1, 3; Abstract, “traffics signs based on their retro-reflective material”; Page 292, section 4.2, “using the urban and road area”), the point cloud captured by a LIDAR sensor mounted on a vehicle (Fig. 1; Page 287, section 3, 1st paragraph); identifying a cluster of points in the point cloud having a higher intensity than points outside the cluster of points (Figs. 2-3; Page 289, 1st Col., 1st paragraph); determining a bounding box around the cluster of points (Fig. 3; Page 289, 1st Col., 4th paragraph; ); identifying a traffic sign within the bounding box (Figs. 1-3; Page 292, section 4.2); projecting the bounding box to coordinates of an image of the region captured by a camera (Figs 1-3; Page 289, 2nd Col., 3rd – 4th paragraph); employing a deep learning model  (Fig. 2, 7; Page 290, section 3.3.3, “DNN”; Tables 2-3) to classify a traffic sign type of the traffic sign in a portion of the image within the projected bounding box (Page 291, 2nd Col, 4th paragraph, “each the traffic sign categories to be classified”; Fig. 4).
Arcos-Garcίa does teach “The detection process outputs a subset of                         
                            C
                            ,
                             
                            
                                
                                    C
                                
                                
                                    t
                                    s
                                
                            
                            ⊂
                            C
                        
                     which contain traffic sign panels (Page 289, 1st Col., 4th paragraph)”, and “Once every point of a traffic sign panel is projected into an image, the bounding box of the pixel coordinates is retrieved (Page 289, 2nd Col., 3rd – 4th paragraph)” (Fig. 3(b)). Arcos-Garcίa does not proved the detailed bounding box determination procedures around cluster of points.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining a bounding box around the cluster of points (Chen: Page 489, section 3, 1st – 4th paragraphs, “a cluster of points with high intensity … compute the convex hull … a minimum rectangle is fit to the convex hull … point clouds are registered with the captured images, the bounding boxes of the detected, retro-reflective surfaces are used to crop the registered images”; Fig. 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
Arcos-Garcίa in view of Chen is silent to teach  in view is silent to teach one or more processors; and one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform above operations, and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region.
However, Ditty is an analogous art pertinent to the problem to be solved in this application and further discloses a method to train a neural network to recognize traffic signs (Ditty: FIGS. 3, 12; [0230]) based on very large amount of data from cameras, RADARs, LIDARs, and HD-Maps (Ditty: Abstract; FIGS. 1-68). Ditty further discloses one or more processors; and one or more non-transitory computer readable media storing instructions that in response to being executed by the one or more processors, cause the computer system to perform above operations (Ditty: FIGS. 20, 42; [0295]; [0512]), and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region (Ditty: [0168]; [0173]; [0259]; FIG. 6, 12-13; 41-42, 48).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen with the teaching of Ditty by using a similar system structure in order to implement a feasible system for traffic sign detection and storing information regarding the traffic sign and the traffic sign type in a high definition (HD) map of the region in order to generate an accurate HD map for autonomous vehicles.
-Regarding claims 2, 10, and 18, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the method of claim 1, the non-transitory computer-readable storage media of claim 9, and the system of claim 17, respectively. 
The modification further discloses wherein the identifying of the traffic sign based on the higher intensity of the cluster of points in the point cloud captured by the LIDAR sensor increases precision over a purely image-based sign detection method (Arcos-Garcίa: Table 6).
-Regarding claims 3, 11, and 19, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the method of claim 1, the non-transitory computer-readable storage media of claim 9, and the system of claim 17, respectively. 
The modification further discloses  wherein the identifying of the traffic sign based on the higher intensity of the cluster of points in the point cloud captured by the LIDAR sensor increases recall over a purely image-based sign detection method (Arcos-Garcίa: Table 6).
-Regarding claims 5, 13, and 21, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the method of claim 1, the non-transitory computer-readable storage media of claim 9, and the system of claim 17, respectively.
The modification further discloses whether an area of the cluster of points is greater than a threshold area to determine whether the cluster of points represents a traffic sign; and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the area of the cluster of points is greater than the threshold area (Arcos-Garcίa: Page 289, 1st Col., 1st-3rd paragraphs; equation (5);  Page 289, 2nd Col., 3rd -4th paragraphs).
-Regarding claims 6, 14 and 22, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the method of claim 1, the non-transitory computer-readable storage media of claim 9, and the system of claim 17, respectively. 
Arcos-Garcίa is silent to teach determining whether a plane fitting through the cluster of points is at a vertical angle compared to a ground plane to determine whether the cluster of points represents a traffic sign; and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the plane fitting through the cluster of points is with a threshold value of being at a vertical angle compared to the ground plane.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining whether a plane fitting through the cluster of points is at a vertical angle compared to a ground plane to determine whether the cluster of points represents a traffic sign (Chen: Page 489, section 3, 3rd paragraph, “fit a plane to this cluster of points using the RANSAC algorithm … The points that fit this geometry well are projected onto the plane … ”); and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the plane fitting through the cluster of points (Chen: Page 489, section 3, 4th  paragraph) is with a threshold value of being at a vertical angle compared to the ground plane (Chen: Page 489, section 3, 1st-2nd paragraphs).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
-Regarding claims 7, 15 and 23, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the method of claim 1, the non-transitory computer-readable storage media of claim 9, and the system of claim 17, respectively.
The modification further discloses determining a height of the cluster of points above a ground plane to determine whether the cluster of points represents a traffic sign; and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the cluster of points is at a height of at least a threshold value above the ground plane (Arcos-Garcίa: Page 289, 1st Col., 1st-3rd paragraphs, “a height filter is applied such that clusters with heights smaller than 25cm are also filtered out”).
-Regarding claims 8, 16 and 24, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the method of claim 1, the non-transitory computer-readable storage media of claim 9, and the system of claim 17, respectively.
Arcos-Garcίa is silent to teach determining whether the cluster of points has an expected sign shape to determine whether the cluster of points represents a traffic sign; and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the cluster of points has an expected shape.
In the same field of endeavor, Chen teaches a method to process large scale, ground level Light Detection and Ranging (LIDAR) data to automatically detect traffic signs and lane markings corresponding to a collection travel path (Chen: Abstract; Figs. 1-6). Chen further teaches determining whether the cluster of points has an expected sign shape to determine whether the cluster of points represents a traffic sign; and the projecting of the bounding box to the coordinates of the image is performed in response to determining that the cluster of points has an expected shape (Chen: Page 489, 1st Col., 1st paragraph, (4);  2nd Col., 3rd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Arcos-Garcίa with the teaching of Chen by using bounding box determination method in order to use larger scale, accurate and dense ground level 3-D point cloud to detect geo-referenced navigation attributes.
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arcos-Garcίa et al (Expert Systems With Applications 89 (2017) 286-295) in view of Chen et al (ACM GIS’09,pp. 488-491), and further in view of Ditty (U.S PG-PUB NO. 20190258251 A1 ), and further in view of Sajjadi et al (U.S PG-PUB NO. 20200293796 A1).
-Regarding claims 4, 12 and 20, Arcos-Garcίa in view of Chen, and further in view of Ditty discloses the method of claim 1, the non-transitory computer-readable storage media of claim 9, and the system of claim 17, respectively.
Arcos-Garcίa in view of Chen, and further in view of Ditty is silent to teach wherein the deep learning model is further employed to output more accurate coordinates for the bounding box in order to store the more accurate coordinates in the HD map of the region.
However, Sajjadi is an analogous art pertinent to the problem to be solved in this application and discloses a method to detect and classify intersections in an environment of a vehicle in real-time or near real-time using deep neural network (DNN). Sajjadi further teaches wherein the deep learning model is further employed to output more accurate coordinates for the bounding box in order to store the more accurate coordinates in the HD map of the region (Sajjadi: Abstract; FIGS. 1, 4-6,7C; [0005]; [0007]-[0008]; [0029]; [0055]; [0074]; [0077]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Arcos-Garcίa in view of Chen, and further in view of Ditty with the teaching of Sajjadi by using a deep learning model to output more accurate coordinates for the bounding box in order to generate more accurate real-time updated HD map and allow a vehicle to effectively and accurately navigate the intersection(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NANCY BITAR/Primary Examiner, Art Unit 2664